 1                                                             HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9   CANYON ESTATES CONDOMINIUM               Case No. 2:18-cv-01761-RAJ
     ASSOCIATION, a Washington non-profit
10   corporation,                             STIPULATION AND PROPOSED ORDER
                                              BARRING CLAIMS BY NON-SETTLING
11                 Plaintiff,                 THIRD PARTY DEFENDANT INSURERS
                                              AGAINST DEFENDANT ATAIN
12   v.                                       SPECIALTY INSURANCE COMPANY
                                              AND DISMISSING ATAIN WITH
13   ATAIN SPECIALTY INSURANCE                PREJUDICE
     COMPANY; INDIAN HARBOR
14   INSURANCE COMPANY,
     WESTCHESTER SUPRLUS LINES
15   INSURANCE COMPANY and GREAT
     LAKES INSURANCE, SE,
16
                       Defendants.
17

18                                               STIPULATION

19          Defendant Atain Specialty Insurance Company (“Atain”) has reached a settlement with

20   Plaintiff Canyon Estates Condominium Association (“Association”), which settlement concludes

21   all claims and issues between the Association and Atain raised in this lawsuit. Under the terms of

22   the Settlement Agreement, Atain has paid the Association $2,100,000 in compromise of the

23   disputed claims regarding Atain’s handling of the Association’s loss. Exhibit A. In exchange, the

24   Association agreed to release Atain from and against all claims. Id.

25          Atain filed a Motion for Order Barring Contribution Claims by Non-Settling Defendants

26   on February 11, 2020 (Dkt. 134). The motion was set for hearing on February 28, 2020. Plaintiff

27   joined in that Motion (Dkt. 136). The motion was first re-noted for hearing on March 6, 2020

28   (Dkt. 137); and has now been re-noted to March 13, 2020 (Dkt. 140).
     STIPULATION AND PROPOSED ORDER                                Mokri Vanis & Jones, LLP, 4100 Newport
     BARRING CLAIMS AND DISMISSING ATAIN              1        Place Dr., Ste. 840, Newport Beach, CA 92660
     WITH PREJUDICE CASE NO. 2:18-cv-01761-RAJ                                               (949) 226-7040
 1           The Association, and the remaining defendants in this Action, Atain, Indian Harbor

 2   Insurance Company and Great Lakes Insurance, SE, now wish to stipulate to the entry of a similar

 3   claim bar order as entered with respect to the Association’s settlement with Westchester (Dkt.

 4   130).

 5           The parties now stipulate that a similar claim-bar Order be issued with respect to the

 6   settlement reached by the Association and Atain and that Atain be dismissed from this case with

 7   prejudice and without costs to any party.

 8           Below is a proposed form of Order. Below is a proposed form of Order.

 9   Dated: March 6, 2020

10                                                          MOKRI VANIS & JONES, LLP

11                                                          /s/ GailAnn Y. Stargardter
                                                            GailAnn Y. Stargardter
12                                                          410 Newport Place Drive, Suite 840
                                                            Newport Beach, CA 92660
13                                                          Tel: (949) 226-7040
                                                            Fax: (949) 226-7150
14                                                          Email: gstargardter@mvjllp.com

15                                                          Attorneys for Defendant ATAIN SPECIALTY
                                                            INSURANCE COMPANY
16
     Approved as to form by:
17
     ASHBAUGH BEAL
18
     By: /s/ Jesse D. Miller
19   Jesse D. Miller
     Zachary O. McIsaac
20   Jocelyn J. Whiteley
     701 5th Avenue, Suite
21   Seattle, WA 98104
     Tel: (208) 386-5900
22   Fax: (208) 344-7400
     Email: jmiller@ashbaughbeal.com
23   zmcisaac@ashbaughbeal.com
     jwhiteley@ashbaughbeal.com
24   Attorneys for Plaintiff

25

26

27

28
     STIPULATION AND PROPOSED ORDER                                    Mokri Vanis & Jones, LLP, 4100 Newport
     BARRING CLAIMS AND DISMISSING ATAIN                2          Place Dr., Ste. 840, Newport Beach, CA 92660
     WITH PREJUDICE CASE NO. 2:18-cv-01761-RAJ                                                   (949) 226-7040
 1
     LANE POWELL
 2
     By: /s/ Stephania C. Denton ____________
 3   David M. Schoeggl, WSBA #13638
     Stephania C. Denton, WSBA #21920
 4   1420 5th Ave, #4200
     Seattle, WA 98111
 5   Email: schoeggld@lanepowell.com;
     dentons@lanepowell.com
 6   Attorneys for Defendant
     Indian Harbor Insurance Company
 7
     BRACEPOINT LAW, P.S.
 8
     By: /s/ Michael P. Hooks________________
 9   Michael P. Hooks, WSBA #24153
     2775 Harbor Avenue SW, Suite D
10   Seattle, WA 98126-2138
     Email: mhooks@bracepointlaw.com
11   Attorneys for Defendant
     Great Lakes Insurance, SE
12

13   COLE, WATHEN, LEID & HALL, P.C.

14   By: /s/ Rory W. Leid, III__________________
     Rory W. Leid, III, WSBA # 25075
15
     Elyse O’Neill, WSBA #
16   1505 Westlake Ave. N., Ste. 700
     Seattle, WA 98109-6243
17   Email: rleid@cwlhlaw.com
     Attorneys for Defendant
18   Great Lakes Insurance, SE
19

20                                    SIGNATURE ATTESTATION
21          I GailAnn Y. Stargardter, am an ECF user whose ID and password are being used to file
22   this Stipulated Request. I attest that concurrence in the filing of this document has been obtain
23   from the other signatories.
24
     Dated: March 6, 2020
25                                                 /s/ GailAnn Y. Stargardter
26                                                 Attorney for Defendant Atain
                                                   Specialty Insurance Company
27

28
     STIPULATION AND PROPOSED ORDER                                 Mokri Vanis & Jones, LLP, 4100 Newport
     BARRING CLAIMS AND DISMISSING ATAIN               3        Place Dr., Ste. 840, Newport Beach, CA 92660
     WITH PREJUDICE CASE NO. 2:18-cv-01761-RAJ                                                (949) 226-7040
 1                                                           ORDER

 2              This matter having come before the Court on the Stipulation of the parties, above, and the

 3   Court having considered the parties’ Stipulation as the relevant pleadings and papers on file in

 4   this action,

 5              IT IS HEREBY ORDERED as follows:

 6              1.       The settlement between the Association and Atain is reasonable, including but not

 7   limited to the settlement amount;

 8              2.       In order to protect the interests and rights of the Non-Settling Insurers in this

 9   action 1 which have asserted a contribution claim against Atain or which in the future may have

10   asserted such a claim; the Court further orders as follows:

11                       a.       Subject to applicable Washington law, the non-settling insurers are entitled

12              to seek an offset against Plaintiff up to the amount of the Two Million One Hundred

13              Thousand Dollars ($2,100,000) settlement against any amounts one or more non-settling

14              insurers may be deemed to owe to Plaintiff Canyon Estates Condominium Association in

15              this action in any post-judgment hearing before the Court; and

16                       b.       Plaintiff Association is responsible and shall bear the burden for any shortfall

17              between the amounts paid by Atain and Atain’s overall liability in excess of its $2,100,000

18              settlement payment.

19              3.       The Court orders that any and all claims for contribution, allocation, subrogation,

20   or equitable indemnity, as well as any other causes of action in connection with this litigation

21   against Atain are hereby barred.

22              4.       Atain is dismissed from this action with prejudice, and each party to bear its own

23   costs.
                DATED this 13th day of March, 2020.
24

25

26
                                                                      A
                                                                      The Honorable Richard A. Jones
27                                                                    United States District Judge

28   1
         Non-Settling Insurers means all insurers other than Atain.
     STIPULATION AND PROPOSED ORDER                                           Mokri Vanis & Jones, LLP, 4100 Newport
     BARRING CLAIMS AND DISMISSING ATAIN                          4       Place Dr., Ste. 840, Newport Beach, CA 92660
     WITH PREJUDICE CASE NO. 2:18-cv-01761-RAJ                                                          (949) 226-7040
